            Case 2:19-cr-00219-MJH Document 44 Filed 09/19/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA
                                                     Case No. 19-219
                     v.

 MUSTAFA MOUSAB ALOWEMER

   ORDER DESIGNATING A CLASSIFIED INFORMATION SECURITY OFFICER

       AND NOW, upon consideration of the United States’ motion to designate a Classified

Information Security Officer, the Court orders the following:

       1.       The Court has been made aware that there is the potential for issues related to

classified information to arise, given the nature of the evidence and discovery in this case. Federal

law expressly provides that federal courts must have security procedures for the handling of

classified information. See Classified Information Procedures Act, Pub. L. No. 96-456, § 9, 94

Stat. 2029 (1980). Pursuant to paragraph 2 of the Security Procedures established pursuant to Pub.

L. 96-456, 94 Stat. 2025 by the Chief Justice of the United States for the protection of classified

information, the Court hereby appoints Ms. Joan B. Kennedy, as the designated Classified

Information Security Officer in the above-entitled matter.

       2.       The Court further appoints Matthew W. Mullery, Debra M. Guerrero-Randall,

Daniel O. Hartenstine, Shawn P. Mahoney, Maura L. Peterson, Winfield S. “Scooter” Slade, and

Harry J. Rucker III as Alternate Court Security Officers in the above-entitled matter.

                         19 day of September, 2019, at Pittsburgh, Pennsylvania.
       SO ORDERED this _______


                                                      __________________________________
                                                      MARILYN J. HORAN
                                                      United States District Judge
